Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Jaguar Mining Reports Q2 2010 and YTD 2010 Earnings JAG - TSX/NYSE CONCORD, NH, Aug. 9 /CNW/ - Jaguar Mining Inc. ("Jaguar" or the "Company") (JAG: TSX/NYSE) reports its financial and operational results for the period ended June 30, 2010. All figures are in U.S. dollars unless otherwise indicated. << Q2 2010 Highlights - Q2 2010 net loss of $5.9 million or ($0.07) per basic and fully diluted share compared to net income of $9.7 million or $0.12 per basic and fully diluted share in Q2 2009. Net income for Q2 2010 was adversely impacted by significantly higher cash operating costs caused by higher-than-planned dilution at its underground mines, especially at Turmalina. - Q2 2010 gold sales decreased to 30,646 ounces at an average price of $1,203 per ounce yielding revenue of $36.9 million compared to Q2 2009 gold sales of 35,561 ounces at an average price of $922 per ounce and revenue of $32.8 million. - Q2 2010 gold production totaled 30,586 ounces at Turmalina and Paciencia at an average cash operating cost of $746 per ounce compared to 35,806 ounces at an average cash operating cost of $447 per ounce during the same period last year (see Non-GAAP Performance Measures). The 15% drop in gold production and the net increase in cash operating costs from the prior year were attributable to a significant decrease in run-of-mine ("ROM") grades, primarily caused by abnormally high dilution. - Q2 2010 average feed grade was 3.17 g/t compared to 4.18 g/t during Q2 2009. The Company continued to encounter geo-mechanical issues at level 3 in the Turmalina Ore Body A ore shoot, which resulted in dilution averaging 30%, double what was planned. As a consequence, less ore was shipped from Ore Body A to the Turmalina Plant. Management believes this will continue to have an impact on the grades and production at the Turmalina operation through the balance of 2010 until the development of level 4 is completed and employing the new mining method. The decision was made in early 2010 to change the mining method from selective stoping to cut-and-fill at level 4 and below in the Turmalina Ore Body A. This changeover has been slower than planned due to geo-mechanical issues, specifically in developing the access ramp within level 4 of Ore Body A. Management has tested and believes these modifications will significantly contribute to higher ROM grades in early 2011. A complete review and reconciliation of the grades mined and processed, compared to what was anticipated from the block model, confirms there is no change in the overall geology, i.e. no decrease in in-situ grades. The primary issue is fully implementing different mining techniques. - Q2 2010 gross profit decreased to $2.1 million from $9.1 million in Q2 2009. - Q2 2010 cash provided by operating activities (see non-GAAP measures) was $4.5 million compared to $12.6 million in Q2 2009. The decrease was primarily due to the higher average operating cash costs. - The formal inauguration of the Company's Caete gold operation took place on June 23, 2010. The Caete Plant was completed in late May and the crushing circuit was activated on May 25, 2010. Testing of the milling circuit was conducted in early June and the plant was charged with ore on June 12, 2010, formally entering the commissioning phase. - Jaguar invested $36.5 million in growth projects in Q2 2010 compared to $20.1 million invested in Q2 2009. - As of June 30, 2010 the Company held cash holdings of $65.4 million, including $5.9 million in short-term certificate of deposits and $0.9 million of restricted cash. >> Commenting on the Q2 2010 results, Daniel R. Titcomb, Jaguar's President and CEO stated, "Our second quarter operational and financial performance was sharply below our plans as a result of geo-mechanical rock issues at the Turmalina operation. To overcome this issue, our technical team has been changing the mining method from selective stoping to cut and fill, however at a slower pace than planned. We are confident the transition to a cut-and-fill method will decrease dilution and lead to improved feed grades into the plant.
